DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                     Case 20-12128-BFK                               Doc 15            Filed 10/06/20 Entered 10/06/20 15:42:44                                                        Desc Main
                                                                                      Document      Page 1 of 67
 Fill in this information to identify your case and this filing:

  Debtor 1                          Melissa                      G                          Krumbein
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                           Eastern District of Virginia
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                   20-12128                                                                                                                               amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     3103 Brewster Dr                                                What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Duplex or multi-unit building
                                                                                                                                                           Who Have Claims Secured by Property.

                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Henrico, VA 23233-1915                                        ❑ Land                                                                                    $300,000.00                    $150,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Henrico
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Tenancy by the Entirety
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ✔ At least one of the debtors and another
                                                                                                                                                              (see instructions)
                                                                             ❑
                                                                             Source of Value:
                                                                             Zillow is $338,000; neighboring larger house listed at $319,000
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $150,000.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                  Case 20-12128-BFK                                 Doc 15             Filed 10/06/20 Entered 10/06/20 15:42:44                                                      Desc Main
                                                                                      Document      Page 2 of 67
 Debtor 1                  Melissa                       G                                Krumbein                                                            Case number (if known) 20-12128
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Ford                      Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the

                                                  Fusion
                                                                            ✔ Debtor 1 only
                                                                            ❑                                                                               amount of any secured claims on Schedule D: Creditors

                                                                            ❑ Debtor 2 only
            Model:                                                                                                                                          Who Have Claims Secured by Property.

                                                  2015                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:
                                                                                                                                                          entire property?             portion you own?
                                                  86000
            Approximate mileage:                                                                                                                                         $6,000.00                   $6,000.00

            Other information:                                              ❑Check if this is community property (see
                                                                                instructions)




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                  ➜              $6,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                   Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               See Attached.
                                                                                                                                                                                                     $1,600.00

 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               TV, games, computer, phone, tablets                                                                                                                   $1,980.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               family heirlooms, art, books, judaica                                                                                                                 $6,000.00



Official Form 106A/B                                                                                    Schedule A/B: Property                                                                      page 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                    Case 20-12128-BFK                                       Doc 15               Filed 10/06/20 Entered 10/06/20 15:42:44                                                             Desc Main
                                                                                                Document      Page 3 of 67
 Debtor 1                     Melissa                           G                                    Krumbein                                                                    Case number (if known) 20-12128
                              First Name                        Middle Name                           Last Name



 9. Equipment for sports and hobbies
       Examples:         Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                         carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:          Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:          Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                    See Attached.                                                                                                                                                      $600.00



 12.    Jewelry
        Examples:          Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                    Wedding & engagement ring
                                                                                                                                                                                                                       $250.00



 13.    Non-farm animals
        Examples:          Dogs, cats, birds, horses

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                    black labs                                                                                                                                                         $200.00



 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                                $10,630.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                           Current value of the
                                                                                                                                                                                                        portion you own?
                                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                                        claims or exemptions.


 16.    Cash
        Examples:          Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ❑ No
        ✔ Yes........................................................................................................................................................ Cash..............
        ❑                                                                                                                                                                                                               $20.00



Official Form 106A/B                                                                                                 Schedule A/B: Property                                                                         page 3
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                      Doc 15         Filed 10/06/20 Entered 10/06/20 15:42:44                                    Desc Main
                                                                      Document      Page 4 of 67
 Debtor 1                 Melissa               G                        Krumbein                                          Case number (if known) 20-12128
                          First Name            Middle Name              Last Name



 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                               Institution name:



       17.1. Checking account:                  C&F 7444                                                                            $1,545.00


       17.2. Checking account:


       17.3. Savings account:                   C&F 4486                                                                            $1,838.00


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:           C&F 4524 Account for daughter                                                         $388.00


       17.7. Other financial account:           C&F 1930 account for daughter                                                         $224.00


       17.8. Other financial account:           C&F Account for daughter                                                              $413.00


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                     % of ownership:




Official Form 106A/B                                                               Schedule A/B: Property                                                    page 4
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                              Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                              Desc Main
                                                                         Document      Page 5 of 67
 Debtor 1                 Melissa                     G                   Krumbein                                         Case number (if known) 20-12128
                          First Name                  Middle Name          Last Name



 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                     Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:


 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                      Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:




Official Form 106A/B                                                               Schedule A/B: Property                                                    page 5
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                     Doc 15        Filed 10/06/20 Entered 10/06/20 15:42:44                                Desc Main
                                                                    Document      Page 6 of 67
 Debtor 1                 Melissa              G                       Krumbein                                     Case number (if known) 20-12128
                          First Name           Middle Name              Last Name



       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements

       ❑ No
       ✔ Yes. Give specific
       ❑                                    Kitchen Thyme LLC trademark
            information about them....                                                                                                                        $1.00


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.




Official Form 106A/B                                                              Schedule A/B: Property                                                 page 6
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                        Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                          Desc Main
                                                                     Document      Page 7 of 67
 Debtor 1              Melissa                  G                       Krumbein                                             Case number (if known) 20-12128
                       First Name               Middle Name              Last Name



 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                                  Federal:
                 them, including whether you
                 already filed the returns and the                                                                              State:
                 tax years.......................
                                                                                                                                Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 7
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                  Case 20-12128-BFK                                   Doc 15             Filed 10/06/20 Entered 10/06/20 15:42:44                                                      Desc Main
                                                                                        Document      Page 8 of 67
 Debtor 1                   Melissa                       G                                  Krumbein                                                             Case number (if known) 20-12128
                           First Name                      Middle Name                       Last Name



 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                          $4,429.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ❑No. Go to Part 6.
       ✔Yes. Go to line 38.
       ❑
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Attorney Michael Ballato is attempting to collect $45,000.00, owed to Kitchen Thyme LLC
                                                                                                                                                                                                          $1.00

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 8
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                  Case 20-12128-BFK                                   Doc 15             Filed 10/06/20 Entered 10/06/20 15:42:44                                                      Desc Main
                                                                                        Document      Page 9 of 67
 Debtor 1                   Melissa                       G                                 Krumbein                                                              Case number (if known) 20-12128
                           First Name                      Middle Name                       Last Name




                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ❑ No
       ✔ Yes. Give specific
       ❑
            information.........


        Kitchen Thyme trademark #4199998                                                                                                                                      $1.00


        Kitchen Thyme LLC Has $45,000 in receivables, unable to collect                                                                                                       $1.00


 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                               $3.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 9
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                   Case 20-12128-BFK                                     Doc 15             Filed 10/06/20 Entered 10/06/20 15:42:44                                                          Desc Main
                                                                                           Document     Page 10 of 67
 Debtor 1                    Melissa                         G                                   Krumbein                                                                Case number (if known) 20-12128
                            First Name                       Middle Name                          Last Name



 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                      $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                       $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                          $150,000.00


 56.   Part 2: Total vehicles, line 5                                                                                          $6,000.00


 57.   Part 3: Total personal and household items, line 15                                                                   $10,630.00


 58.   Part 4: Total financial assets, line 36                                                                                 $4,429.00


 59.   Part 5: Total business-related property, line 45                                                                              $3.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $21,062.00             Copy personal property total➜         +                $21,062.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                        page 10
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                                Doc 15           Filed 10/06/20 Entered 10/06/20 15:42:44                                                   Desc Main
                                                                                  Document     Page 11 of 67
 Debtor 1                 Melissa                      G                               Krumbein                                                          Case number (if known) 20-12128
                          First Name                    Middle Name                     Last Name




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                       $171,062.00




Official Form 106A/B                                                                                 Schedule A/B: Property                                                                 page 11
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
               Case 20-12128-BFK              Doc 15     Filed 10/06/20 Entered 10/06/20 15:42:44               Desc Main
                                                        Document     Page 12 of 67

 Debtor 1              Melissa          G                 Krumbein                         Case number (if known) 20-12128
                       First Name       Middle Name       Last Name



                                                      SCHEDULE A/B: PROPERTY
                                                            Continuation Page

 6.   Household goods and furnishings
      bedroom items, king bed                                                                                                 $100.00
      kitchen items, dining room tables and chairs                                                                           $1,000.00
      living room and family items                                                                                            $500.00

 11. Clothes
      clothing                                                                                                                $500.00
      watch, costume jewelry                                                                                                  $100.00




Official Form 106A/B                                              Schedule A/B: Property
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                      Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                Desc Main
                                                                  Document     Page 13 of 67
 Fill in this information to identify your case:

  Debtor 1                    Melissa              G                   Krumbein
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                         Eastern District of Virginia

  Case number                           20-12128                                                                                       ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 3103 Brewster Dr Henrico, VA 23233-1915                                 $150,000.00
                                                                                         ❑                $100,000.00             11 U.S.C. § 522(b)(3)(B)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
 bedroom items, king bed                                                      $100.00
                                                                                         ❑                  $100.00               Va. Code Ann. § 34-26(4a)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           6


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 4
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
               Case 20-12128-BFK                 Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                Desc Main
                                                             Document     Page 14 of 67
 Debtor 1             Melissa             G                      Krumbein                                        Case number (if known) 20-12128
                      First Name           Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from      Check only one box for each exemption.
                                                         Schedule A/B

                                                                                  ✔
 Brief description:
 kitchen items, dining room tables and chairs                         $1,000.00
                                                                                  ❑                $1,000.00                 Va. Code Ann. § 34-26(4a)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         6


                                                                                  ✔
 Brief description:
 living room and family items                                           $500.00
                                                                                  ❑                 $500.00                  Va. Code Ann. § 34-26(4a)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         6


                                                                                  ✔
 Brief description:
 TV, games, computer, phone, tablets                                  $1,980.00
                                                                                  ❑                $1,980.00                 Va. Code Ann. § 34-26(4a)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7


                                                                                  ✔
 Brief description:
 family heirlooms, art, books, judaica                                $6,000.00
                                                                                  ❑                $5,000.00                 Va. Code Ann. § 34-26(2)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         8
                                                                                  ✔
                                                                                  ❑                $1,000.00                 Va. Code Ann. § 34-4
                                                                                  ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit


                                                                                  ✔
 Brief description:
 clothing                                                               $500.00
                                                                                  ❑                 $500.00                  Va. Code Ann. § 34-26(4)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        11


                                                                                  ✔
 Brief description:
 watch, costume jewelry                                                 $100.00
                                                                                  ❑                 $100.00                  Va. Code Ann. § 34-26(4)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        11


                                                                                  ✔
 Brief description:
 Wedding & engagement ring                                              $250.00
                                                                                  ❑                 $250.00                  Va. Code Ann. § 34-26(1a)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        12


                                                                                  ✔
 Brief description:
 black labs                                                             $200.00
                                                                                  ❑                 $200.00                  Va. Code Ann. § 34-26(5)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        13




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                  page 2 of 4
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
               Case 20-12128-BFK                 Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                            Document     Page 15 of 67
 Debtor 1             Melissa            G                      Krumbein                                         Case number (if known) 20-12128
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 Cash                                                                   $20.00
                                                                                  ❑                 $20.00                   Va. Code Ann. § 34-4
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        16


                                                                                  ✔
 Brief description:
 C&F 7444                                                            $1,545.00
                                                                                  ❑                $1,545.00                 Va. Code Ann. § 34-4

 Checking account                                                                 ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 C&F 4486                                                            $1,838.00
                                                                                  ❑                $1,838.00                 Va. Code Ann. § 34-4

 Savings account                                                                  ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 C&F 4524 Account for daughter                                         $388.00
                                                                                  ❑                 $388.00                  Va. Code Ann. § 34-4

 Other financial account                                                          ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 C&F 1930 account for daughter                                         $224.00
                                                                                  ❑                 $224.00                  Va. Code Ann. § 34-4

 Other financial account                                                          ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 C&F Account for daughter                                              $413.00
                                                                                  ❑                 $413.00                  Va. Code Ann. § 34-4

 Other financial account                                                          ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 Kitchen Thyme LLC trademark                                              $1.00
                                                                                  ❑                  $1.00                   Va. Code Ann. § 34-4
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        26


                                                                                  ✔
 Brief description:
 Kitchen Thyme trademark #4199998                                         $1.00
                                                                                  ❑                  $1.00                   Va. Code Ann. § 34-4
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        44




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 3 of 4
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
               Case 20-12128-BFK                 Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                            Document     Page 16 of 67
 Debtor 1             Melissa            G                      Krumbein                                         Case number (if known) 20-12128
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 Kitchen Thyme LLC Has $45,000 in receivables,                            $1.00
                                                                                  ❑                  $1.00                   Va. Code Ann. § 34-4

 unable to collect                                                                ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        44




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 4 of 4
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                           Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                          Desc Main
                                                                         Document     Page 17 of 67
 Fill in this information to identify your case:

  Debtor 1                       Melissa                 G                     Krumbein
                                 First Name              Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                               Eastern District of Virginia

  Case number                              20-12128                                                                                                     ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 C&F Bank                                                Describe the property that secures the claim:                         $201,000.00           $300,000.00                 $0.00
        Creditor's Name
                                                              3103 Brewster Dr Henrico, VA 23233-1915
         PO Box 790408
        Number          Street
         Saint Louis, MO 63179-0408                          As of the date you file, the claim is: Check all that apply.
        City                      State       ZIP Code       ❑Contingent
        Who owes the debt? Check one.                        ❑Unliquidated
        ❑Debtor 1 only                                       ❑Disputed
        ❑Debtor 2 only                                       Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                          ✔An agreement you made (such as mortgage or
                                                             ❑
        ❑At least one of the debtors and another                secured car loan)
        ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                             ❑Judgment lien from a lawsuit
        Date debt was incurred                               ❑Other (including a right to offset)
                                                             Last 4 digits of account number

         Remarks: lien in husbands name only



         Add the dollar value of your entries in Column A on this page. Write that number here:                                           $201,000.00




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                  Doc 15         Filed 10/06/20 Entered 10/06/20 15:42:44                                            Desc Main
                                                                 Document     Page 18 of 67
 Debtor 1                Melissa            G                         Krumbein                                              Case number (if known) 20-12128
                         First Name         Middle Name               Last Name


                                                                                                                    Column A                Column B              Column C
                Additional Page
                                                                                                                    Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                  Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                 value of collateral.    this claim            If any



 2.2                                                 Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                     As of the date you file, the claim is: Check all that apply.

       City                    State   ZIP Code      ❑Contingent
       Who owes the debt? Check one.                 ❑Unliquidated
       ❑Debtor 1 only                                ❑Disputed
       ❑Debtor 2 only                                Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another         secured car loan)

       ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                             ❑Judgment lien from a lawsuit
       Date debt was incurred                        ❑Other (including a right to offset)
                                                     Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                              $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                       $201,000.00
       here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                      Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                        Desc Main
                                                                  Document     Page 19 of 67
 Fill in this information to identify your case:

  Debtor 1                   Melissa               G                   Krumbein
                             First Name            Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                         Eastern District of Virginia

  Case number                           20-12128                                                                                              ❑    Check if this is an
  (if known)                                                                                                                                       amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total        Priority            Nonpriority
                                                                                                                                  claim        amount              amount

2.1      Henrico Department of Tax                                                                                                        $50.00          $50.00            $0.00
                                                                     Last 4 digits of account number
        Priority Creditor's Name
                                                                     When was the debt incurred? 4th Quarter 2019
         4301 E Parham Rd
                                                                     As of the date you file, the claim is: Check all that
        Number           Street
                                                                     apply.
         Henrico, VA 23228-2745                                      ❑ Contingent
        City                               State   ZIP Code
                                                                     ❑ Unliquidated
        Who incurred the debt? Check one.                            ❑ Disputed
        ✔ Debtor 1 only
        ❑
        ❑ Debtor 2 only                                              Type of PRIORITY unsecured claim:
                                                                     ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                 ✔ Taxes and certain other debts you owe the
                                                                     ❑
        ❑ At least one of the debtors and another                        government
        ❑ Check if this claim is for a community debt                ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                  intoxicated
        ✔ No
        ❑                                                            ❑ Other. Specify
        ❑ Yes
        Remarks: possible personal liability on sales tax for
        Kitchen Thyme LLC




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                   Case 20-12128-BFK                   Doc 15        Filed 10/06/20 Entered 10/06/20 15:42:44                                       Desc Main
                                                                    Document     Page 20 of 67
 Debtor 1               Melissa               G                         Krumbein                                           Case number (if known) 20-12128
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Barclays Bank Delaware                                                                                                                                        $5,532.00
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        PO Box 8803
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
          Wilmington, DE 19899                                                    ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑
        ❑ Yes
        Remarks: Transferred to another, unknown creditor
4.2     Best Buy/CBNA                                                                                                                                                 $1,864.00
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        PO Box 6217
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Sioux Falls, SD 57117                                                     ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Credit Card
        ❑ Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                       Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                                 Document     Page 21 of 67

 Debtor 1              Melissa                G                     Krumbein                                         Case number (if known) 20-12128
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.3     BMW Financial Services                                                                                                                           $23,152.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 3608
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Dublin, OH 43016                                                    ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Loan
       ❑    Yes
       Remarks: Repoed car. Amount should be reduced by sale of
       collateral
4.4     C&F Bank                                                                                                                                         $11,000.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 790408
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Saint Louis, MO 63179-0408                                          ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Business loan
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 3 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                       Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                                 Document     Page 22 of 67

 Debtor 1              Melissa                G                     Krumbein                                         Case number (if known) 20-12128
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.5     C&F Bank                                                                                                                                         $19,000.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 790408
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Saint Louis, MO 63179-0408                                          ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Business loan
       ❑      Yes
4.6     Capital One                                                                                                                                       $3,265.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 30285
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Salt Lake City, UT 84130                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes
4.7     Capital One                                                                                                                                       $2,345.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 21887
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Saint Paul, MN 55121                                                ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 4 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                       Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                                 Document     Page 23 of 67

 Debtor 1              Melissa                G                     Krumbein                                         Case number (if known) 20-12128
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.8     Citicards CBNA                                                                                                                                    $4,566.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        POB 6241
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Sioux Falls, SD 57117                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes
4.9     County of Henrico Waterr                                                                                                                               $350.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Po Box 90775
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Henrico, VA 23228-9775                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify

       ❑      Yes
4.10    Dominion Energy Virginia                                                                                                                          $1,000.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 26543
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Richmond, VA 23290                                                  ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 5 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                       Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                                 Document     Page 24 of 67

 Debtor 1              Melissa                G                     Krumbein                                         Case number (if known) 20-12128
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.11    JPMBC                                                                                                                                             $4,447.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO BOX 15298
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Wilmington, DE 19850                                                ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes
4.12    Kohls Department Stores                                                                                                                                 $64.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 3115
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Milwaukee, WI 53201                                                 ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes
4.13    L.L. Bean Mastercard/CBNA                                                                                                                         $8,876.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 6497
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Sioux Falls, SD 57117                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 6 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                       Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                                 Document     Page 25 of 67

 Debtor 1              Melissa                G                     Krumbein                                         Case number (if known) 20-12128
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.14    Merrick Bank                                                                                                                                      $3,268.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 9201
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Old Bethpage, NY 11804                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes
4.15    Old Towne Retail Investments, LLC                                                                                                               $120,000.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        1545 Faraday Ave
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Carlsbad, CA 92008-7449                                             ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                business lease
       ❑      Yes
4.16    Payoff Inc                                                                                                                                       $13,708.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        3200 Park Center Dr
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Costa Mesa, CA 92626-7163                                           ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 7 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                       Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                                 Document     Page 26 of 67

 Debtor 1              Melissa                G                     Krumbein                                         Case number (if known) 20-12128
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.17    Target/TD Bank                                                                                                                                         $711.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        7000 Target Pkwy N, Mail Stop NCD-0450
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Minneapolis, MN 55445                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes
4.18    Verizon Virginia, Inc.                                                                                                                            $1,000.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        500 Technology Dr # 500
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Weldon Spring, MO 63304-2225                                        ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Utility
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 8 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                        Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                      Desc Main
                                                                Document     Page 27 of 67

 Debtor 1              Melissa             G                        Krumbein                                         Case number (if known) 20-12128
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Altran Financial                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Box 722929
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Houston, TX 77272-2929
       City                                    State     ZIP Code


        C&F Bank                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        Po Box 6335                                                   Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Fargo, ND 58125-6335
       City                                    State     ZIP Code     Last 4 digits of account number

        CBE/Dominion Energy VA                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 2547                                                   Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Waterloo, IA 50704
       City                                    State     ZIP Code     Last 4 digits of account number

        Client Services/Chase Bank                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        3451 Harry S Truman                                           Line 4.11 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        St Charles, MO 63301
       City                                    State     ZIP Code     Last 4 digits of account number

        Cody T Murphey Esq                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.15 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Eckert Seamans
        919 E Main St Ste 1300                                                                    ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Richmond, VA 23219-4624
       City                                    State     ZIP Code


        E Duffy Myrtetus Esq                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.15 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Eckert Seamans
        919 E Main St Ste 1300                                                                    ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Richmond, VA 23219-4624
       City                                    State     ZIP Code


        Elan Financial Svcs                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO BOX 790084                                                 Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Saint Louis, MO 63179
       City                                    State     ZIP Code     Last 4 digits of account number




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                page 9 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                 Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                     Desc Main
                                                         Document     Page 28 of 67

 Debtor 1              Melissa      G                        Krumbein                                        Case number (if known) 20-12128
                       First Name   Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Elan Financial Svcs                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO BOX 790084                                         Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Saint Louis, MO 63179
       City                             State     ZIP Code    Last 4 digits of account number

        Henrico GDC                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.15 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn Civil
        4301 E Parham Rd                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number
        Henrico, VA 23228-2745
       City                             State     ZIP Code


        McCarthy Burgess & Wolff                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        26000 Cannon Rd                                       Line 4.18 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Cleveland, OH 44146-1807
       City                             State     ZIP Code    Last 4 digits of account number

        Midland Credit Management                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        320 E. BIG BEAVER RD. STE 300                         Line   4.6   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Troy, MI 48083
       City                             State     ZIP Code    Last 4 digits of account number

        Midland Credit Management                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        320 E. BIG BEAVER RD. STE 300                         Line   4.8   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Troy, MI 48083
       City                             State     ZIP Code    Last 4 digits of account number

        MRS BPO LLC                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1930 Olney Ave.                                       Line 4.11 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Cherry Hill, NJ 08003
       City                             State     ZIP Code    Last 4 digits of account number

        SIMM Associates Inc.                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        800 Pencader Drive                                    Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Newark, DE 19702
       City                             State     ZIP Code    Last 4 digits of account number




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              page 10 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                 Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44                                     Desc Main
                                                         Document     Page 29 of 67

 Debtor 1              Melissa      G                        Krumbein                                        Case number (if known) 20-12128
                       First Name   Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        SIMM Associates Inc.                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        800 Pencader Drive                                    Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Newark, DE 19702
       City                             State     ZIP Code    Last 4 digits of account number

        United Collection Bureau                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        5620 Southwyck Blvd 206                               Line   4.8   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Toledo, OH 43614
       City                             State     ZIP Code    Last 4 digits of account number




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              page 11 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                   Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                             Desc Main
                                                               Document     Page 30 of 67

 Debtor 1              Melissa              G                      Krumbein                                    Case number (if known) 20-12128
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                              $50.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                               $50.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                    $224,148.00
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                          $224,148.00




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12 of 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                   Case 20-12128-BFK                     Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                     Desc Main
                                                                    Document     Page 31 of 67
 Fill in this information to identify your case:

     Debtor 1                   Melissa              G                  Krumbein
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Eastern District of Virginia

     Case number                          20-12128                                                                                           ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                 State what the contract or lease is for

2.1                                                                                                insurance
        Liberty Mutual                                                                             Contract to be REJECTED
        Name
        175 Berkeley St
        Number      Street
        Boston, MA 02116-5066
        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                  Case 20-12128-BFK                           Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                                          Document     Page 32 of 67
 Fill in this information to identify your case:

  Debtor 1                        Melissa                 G                    Krumbein
                                 First Name              Middle Name           Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name           Last Name

  United States Bankruptcy Court for the:                                 Eastern District of Virginia

  Case number                               20-12128                                                                                          ❑     Check if this is an
  (if known)                                                                                                                                        amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                    12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ❑No
      ✔Yes
      ❑
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                         . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State    ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                   Column 2: The creditor to whom you owe the debt
                                                                                                                  Check all schedules that apply:
3.1
      Husband, Husband
                                                                                                                  ✔Schedule D, line 2.1
                                                                                                                  ❑
      Name
                                                                                                                  ❑Schedule E/F, line
      Number          Street                                                                                      ❑Schedule G, line
      City                                    State     ZIP Code




Official Form 106H                                                                 Schedule H: Your Codebtors                                                             page 1 of 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                      Doc 15     Filed 10/06/20 Entered 10/06/20 15:42:44                                      Desc Main
                                                                 Document     Page 33 of 67
 Fill in this information to identify your case:

  Debtor 1                   Melissa               G                  Krumbein
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Eastern District of Virginia                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                           20-12128                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation                  Processor
     employers.
                                               Employer's name             Self Employed Subcontractor
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.




                                                                            City                     State   Zip Code          City                    State      Zip Code
                                               How long employed there? 2 months



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.                 $0.00                        $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +             $0.00       +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.                 $0.00                        $0.00




Official Form 106I                                                           Schedule I: Your Income                                                                   page 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                  Case 20-12128-BFK                                    Doc 15             Filed 10/06/20 Entered 10/06/20 15:42:44                                  Desc Main
                                                                                         Document     Page 34 of 67
 Debtor 1                   Melissa                        G                                   Krumbein                                        Case number (if known) 20-12128
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.             $2,286.00                   $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $2,286.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $2,286.00   +                $0.00        =       $2,286.00

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $2,286.00
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
               Case 20-12128-BFK                  Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                     Desc Main
                                                              Document     Page 35 of 67
 Debtor 1            Melissa              G                       Krumbein                           Case number (if known) 20-12128
                     First Name            Middle Name            Last Name


   8a. Attached Statement

                                                     Subcontractor, reviewer and processor

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1.   Gross Monthly Income:                                                                                                      $2,286.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2.   Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
             Debts
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                            $0.00

        3.   Other Expenses
             TOTAL OTHER EXPENSES                                                                                           $0.00
                                                                                                                                           $0.00
        4.   TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        5.   AVERAGE NET MONTHLY INCOME(Subtract item 22 from item 1)                                                                   $2,286.00




Official Form 106I                                                       Schedule I: Your Income                                            page 3
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                         Doc 15        Filed 10/06/20 Entered 10/06/20 15:42:44                                Desc Main
                                                                       Document     Page 36 of 67
 Fill in this information to identify your case:

  Debtor 1                   Melissa                  G                      Krumbein
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                             Eastern District of Virginia

  Case number                           20-12128                                                                       MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                      $2,500.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                        $10.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                  Case 20-12128-BFK                   Doc 15        Filed 10/06/20 Entered 10/06/20 15:42:44                      Desc Main
                                                                   Document     Page 37 of 67
 Debtor 1              Melissa                G                        Krumbein                              Case number (if known) 20-12128
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                            $0.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                         $150.00

       6b. Water, sewer, garbage collection                                                                        6b.                          $25.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                         $350.00

       6d. Other. Specify:                                                                                         6d.                           $0.00

 7.    Food and housekeeping supplies                                                                              7.                          $400.00

 8.    Childcare and children’s education costs                                                                    8.                            $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                           $25.00

 10. Personal care products and services                                                                           10.                          $10.00

 11.   Medical and dental expenses                                                                                 11.                          $25.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                         $150.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                          $50.00

 14. Charitable contributions and religious donations                                                              14.                          $18.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                          $0.00
       15a. Life insurance
                                                                                                                   15b.                          $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                        $100.00

       15d. Other insurance. Specify:                                                                              15d.                          $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: car tax                                                                                            16.                          $25.00

 17. Installment or lease payments:
                                                                                                                   17a.                          $0.00
       17a. Car payments for Vehicle 1
                                                                                                                   17b.                          $0.00
       17b. Car payments for Vehicle 2
                                                                                                                   17c.                          $0.00
       17c. Other. Specify:
                                                                                                                   17d.                          $0.00
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                           $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                           $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                          $0.00
       20b. Real estate taxes                                                                                      20b.                          $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                          $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                          $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                          $0.00




Official Form 106J                                                              Schedule J: Your Expenses                                                page 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                      Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                  Desc Main
                                                                 Document     Page 38 of 67
 Debtor 1              Melissa               G                       Krumbein                                          Case number (if known) 20-12128
                       First Name            Middle Name              Last Name



 21. Other. Specify:                                                                                                          21.    +                   $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                            22a.                  $3,838.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                    22b.                       $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                                         22c.                  $3,838.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                                       23a.                  $2,286.00

      23b. Copy your monthly expenses from line 22c above.                                                                    23b.   –               $3,838.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                              23c.                 ($1,552.00)
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ❑No.           Explain here:
      ✔Yes.
      ❑              Temporarily in Northern Virginia, family issue. Expects to return to marital home soon. Expenses will change.




Official Form 106J                                                              Schedule J: Your Expenses                                                        page 3
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                  Case 20-12128-BFK                                   Doc 15           Filed 10/06/20 Entered 10/06/20 15:42:44                                                            Desc Main
                                                                                      Document     Page 39 of 67
 Fill in this information to identify your case:

  Debtor 1                         Melissa                        G                          Krumbein
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                            Eastern District of Virginia

  Case number                                   20-12128                                                                                                                            ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $150,000.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $21,062.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $171,062.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $201,000.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                   $50.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $224,148.00


                                                                                                                                                                  Your total liabilities                    $425,198.00

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $2,286.00


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,838.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
               Case 20-12128-BFK                     Doc 15        Filed 10/06/20 Entered 10/06/20 15:42:44                                    Desc Main
                                                                  Document     Page 40 of 67
 Debtor 1             Melissa                G                        Krumbein                                            Case number (if known) 20-12128
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
   ✔
   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)



    9d. Student loans. (Copy line 6f.)



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +


    9g. Total. Add lines 9a through 9f.




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                           page 2 of 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                     Doc 15     Filed 10/06/20 Entered 10/06/20 15:42:44                                   Desc Main
                                                                 Document     Page 41 of 67
 Fill in this information to identify your case:

  Debtor 1                   Melissa               G                  Krumbein
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of Virginia

  Case number                           20-12128                                                                                         ❑    Check if this is an
  (if known)                                                                                                                                  amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                  12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                         (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Melissa G Krumbein
        Melissa G Krumbein, Debtor 1


        Date 10/06/2020
                MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                       Doc 15     Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
                                                                  Document     Page 42 of 67
 Fill in this information to identify your case:

  Debtor 1                   Melissa               G                   Krumbein
                             First Name            Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                         Eastern District of Virginia

  Case number                           20-12128                                                                                        ❑   Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ❑ No
    ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
    ❑
      Debtor 1:                                                Dates Debtor 1 lived      Debtor 2:                                            Dates Debtor 2 lived
                                                               there                                                                          there


                                                                                       ❑ Same as Debtor 1                                    ❑ Same as Debtor 1
     3103 Brewster Dr                                        From 5/30/2002                                                                 From
    Number      Street                                                                     Number     Street
                                                             To     January 2020                                                            To

     Henrico, VA 23233
    City                               State ZIP Code                                      City                        State ZIP Code



                                                                                       ❑ Same as Debtor 1                                    ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                        State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                     Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                      Desc Main
                                                                Document     Page 43 of 67
Debtor 1            Melissa              G                        Krumbein                                            Case number (if known) 20-12128
                    First Name           Middle Name              Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                   ✔ Operating a business
                                                   ❑                                          $3,644.00        ❑Operating a business

    For last calendar year:                        ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2019          )         bonuses, tips                                               bonuses, tips
                                     YYYY          ✔ Operating a business
                                                   ❑                                                loss       ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2018          )         bonuses, tips                                               bonuses, tips
                                     YYYY          ✔ Operating a business
                                                   ❑                                         $19,421.00        ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




    For last calendar year:
    (January 1 to December 31, 2019          )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2018          )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
               Case 20-12128-BFK                          Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                     Desc Main
                                                                     Document     Page 44 of 67
Debtor 1            Melissa                  G                         Krumbein                                           Case number (if known) 20-12128
                    First Name                   Middle Name              Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ✔ No.
    ❑          Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ❑Yes.      Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                                  Dates of              Total amount paid        Amount you still owe          Was this payment for…
                                                                  payment

                                                                                                                                             ❑Mortgage
             Creditor's Name                                                                                                                 ❑Car
                                                                                                                                             ❑Credit card
             Number      Street                                                                                                              ❑Loan repayment
                                                                                                                                             ❑Suppliers or vendors
                                                                                                                                             ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                               Dates of               Total amount paid   Amount you still owe       Reason for this payment
                                                               payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                   Doc 15        Filed 10/06/20 Entered 10/06/20 15:42:44                                       Desc Main
                                                                  Document     Page 45 of 67
Debtor 1            Melissa                G                       Krumbein                                             Case number (if known) 20-12128
                    First Name             Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Nature of the case                           Court or agency                                  Status of the case


                                                                                                                                                 ✔Pending
                                                    unlawful detainer
    Case title       Old Towne v Kitchen
                     Thyme
                                                                                                Henrico GDC                                      ❑
                                                                                                                                                 ❑On appeal
                                                                                               Court Name
    Case number
                                                                                                                                                 ❑Concluded
                                                                                                Attn Civil
                                                                                                4301 E Parham Rd
                                                                                               Number        Street
                                                                                                Henrico, VA 23228-2745
                                                                                               City                       State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ❑No. Go to line 11.
    ✔Yes. Fill in the information below.
    ❑




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                       Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                Desc Main
                                                                 Document     Page 46 of 67
Debtor 1            Melissa               G                        Krumbein                                        Case number (if known) 20-12128
                    First Name            Middle Name              Last Name

                                                                    Describe the property                                    Date          Value of the property
                                                                   2019 Mini Cooper
     BMW Financial Services                                                                                              12/12/2019                  $12,000.00
    Creditor’s Name

     Po Box 3608
    Number      Street                                              Explain what happened

                                                                   ✔Property was repossessed.
                                                                   ❑
                                                                   ❑Property was foreclosed.
     Dublin, OH 43016-0306                                         ❑Property was garnished.
                                                                   ❑Property was attached, seized, or levied.
    City                          State    ZIP Code




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was   Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State    ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                           Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                Desc Main
                                                                     Document     Page 47 of 67
Debtor 1             Melissa                   G                       Krumbein                                        Case number (if known) 20-12128
                     First Name                Middle Name             Last Name

     Gifts with a total value of more than $600 per            Describe the gifts                                          Dates you gave     Value
     person                                                                                                                the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                               State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that        Describe what you contributed                                    Date you              Value
     total more than $600                                                                                             contributed



    Charity’s Name




    Number      Street



    City                       State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and            Describe any insurance coverage for the loss                      Date of your loss      Value of property lost
     how the loss occurred                         Include the amount that insurance has paid. List pending
                                                   insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                      Doc 15        Filed 10/06/20 Entered 10/06/20 15:42:44                               Desc Main
                                                                  Document     Page 48 of 67
Debtor 1            Melissa               G                       Krumbein                                        Case number (if known) 20-12128
                    First Name             Middle Name             Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                  Description and value of any property transferred             Date payment or         Amount of payment
     Law Offices Of Robert Weed                                                                                 transfer was made
    Person Who Was Paid                          Attorney’s Fee
                                                                                                               9/19/2020                            $1,855.00
     13800 Coppermine Rd
    Number     Street




     Herndon, VA 20171
    City                      State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Description and value of any property transferred             Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                      State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ❑No
    ✔Yes. Fill in the details.
    ❑




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                      Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                Desc Main
                                                                 Document     Page 49 of 67
Debtor 1             Melissa               G                      Krumbein                                        Case number (if known) 20-12128
                    First Name              Middle Name            Last Name

                                                   Description and value of property         Describe any property or payments received      Date transfer was
                                                   transferred                               or debts paid in exchange                       made
     IRS Centralized Insolvency OP 1 of 3         $2600 2019 taxes when due.
    Person Who Received Transfer                                                                                                            July 2020
     Po Box 7436
    Number        Street


     Philadelphia, PA 19101-7436
    City                       State   ZIP Code


    Person's relationship to you


                                                  $2,276 2018 taxes
     IRS Centralized Insolvency OP 1 of 3         $10,606 2017 taxes                                                                        December 2019
    Person Who Received Transfer
                                                  $11 2016 taxes
     Po Box 7436
    Number        Street


     Philadelphia, PA 19101-7436
    City                       State   ZIP Code


    Person's relationship to you


                                                  $7500 paid for used Ford                  purchased used Ford
     Car dealer                                                                                                                             December 2019
    Person Who Received Transfer


    Number        Street



    City                       State   ZIP Code


    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Description and value of the property transferred                                          Date transfer was
                                                                                                                                             made


    Name of trust




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
               Case 20-12128-BFK                  Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                  Desc Main
                                                              Document     Page 50 of 67
Debtor 1            Melissa              G                     Krumbein                                          Case number (if known) 20-12128
                    First Name           Middle Name            Last Name
 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                Last 4 digits of account number           Type of account or       Date account was           Last balance
                                                                                          instrument               closed, sold, moved, or    before closing or
                                                                                                                   transferred                transfer

     C&F Bank
                                                                                                                    December 2019                       $0.00
                                                                                         ❑Checking
    Name of Financial Institution
                                                XXXX–
     PO Box 790408                                                                       ❑Savings
    Number      Street
                                                                                         ❑Money market
                                                                                         ❑Brokerage
                                                                                                business
     Saint Louis, MO 63179-0408                                                                 accounts for
                                                                                                Kitchen
                                                                                         ✔Other Thyme
    City                   State    ZIP Code
                                                                                         ❑

  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Who else had access to it?                      Describe the contents                         Do you still have
                                                                                                                                               it?

                                                                                                                                             ❑No
    Name of Financial Institution               Name
                                                                                                                                             ❑Yes

    Number      Street                          Number     Street



                                                City                  State   ZIP Code

    City                   State    ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 9
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                      Doc 15        Filed 10/06/20 Entered 10/06/20 15:42:44                                        Desc Main
                                                                  Document     Page 51 of 67
Debtor 1            Melissa               G                        Krumbein                                              Case number (if known) 20-12128
                    First Name            Middle Name               Last Name

                                                    Who else has or had access to it?                 Describe the contents                              Do you still have
                                                                                                                                                         it?

                                                                                                                                                       ❑No
    Name of Storage Facility                       Name
                                                                                                                                                       ❑Yes

    Number     Street                              Number      Street



                                                   City                   State    ZIP Code

    City                   State   ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Where is the property?                            Describe the property                              Value


    Owner's Name
                                                   Number      Street


    Number     Street

                                                   City                   State    ZIP Code


    City                   State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 10
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK               Doc 15         Filed 10/06/20 Entered 10/06/20 15:42:44                            Desc Main
                                                               Document     Page 52 of 67
Debtor 1            Melissa             G                       Krumbein                                      Case number (if known) 20-12128
                    First Name          Middle Name             Last Name

                                               Governmental unit                       Environmental law, if you know it                Date of notice


    Name of site                              Governmental unit



    Number       Street                       Number       Street


                                              City                  State   ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Governmental unit                       Environmental law, if you know it                Date of notice


    Name of site                              Governmental unit



    Number       Street                       Number       Street


                                              City                  State   ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Court or agency                         Nature of the case                               Status of the case


    Case title
                                              Court Name
                                                                                                                                        ❑Pending
                                                                                                                                        ❑On appeal
                                                                                                                                        ❑Concluded
                                              Number       Street


    Case number
                                              City                  State   ZIP Code




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 11
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                     Doc 15         Filed 10/06/20 Entered 10/06/20 15:42:44                                      Desc Main
                                                                     Document     Page 53 of 67
Debtor 1             Melissa                G                         Krumbein                                             Case number (if known) 20-12128
                     First Name             Middle Name               Last Name
 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ✔ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑
           ✔ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ❑No. None of the above applies. Go to Part 12.
    ✔Yes. Check all that apply above and fill in the details below for each business.
    ❑
                                                      Describe the nature of the business                          Employer Identification number
     Kitchen Thyme LLC                                                                                             Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:   4   5 – 2    8   7   6    7   2   0
     7801 W Broad St
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From 08/30/2011      To 12/2019
     Henrico, VA 23294-6310
    City                     State    ZIP Code

                                                      Describe the nature of the business                          Employer Identification number
     Independent Contractor for Virginia                                                                           Do not include Social Security number or ITIN.
     Community Capital
    Name
                                                                                                                    EIN:          –


    Number        Street                              Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From July 2020       To current


    City                     State    ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                             MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                  Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                  Desc Main
                                                             Document     Page 54 of 67
 Debtor 1           Melissa              G                      Krumbein                                        Case number (if known) 20-12128
                    First Name           Middle Name             Last Name




 Part 12: Sign Below


  I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
  correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘ /s/ Melissa G Krumbein
        Signature of Melissa G Krumbein, Debtor 1


        Date 10/06/2020




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                      Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                 Case 20-12128-BFK                     Doc 15     Filed 10/06/20 Entered 10/06/20 15:42:44                                  Desc Main
                                                                 Document     Page 55 of 67
 Fill in this information to identify your case:

  Debtor 1                   Melissa               G                  Krumbein
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of Virginia

  Case number                           20-12128                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral              What do you intend to do with the property that secures a Did you claim the property as
                                                                            debt?                                                     exempt on Schedule C?

    Creditor’s                                                              ❑ Surrender the property.                                     ❑ No
    name:                 C&F Bank
                                                                            ❑ Retain the property and redeem it.                          ✔ Yes
                                                                                                                                          ❑
    Description of
    property
                          3103 Brewster Dr Henrico, VA 23233-1915
                                                                            ❑ Retain the property and enter into a
                                                                                   Reaffirmation Agreement.
                                                                            ✔ Retain the property and [explain]:
    securing debt:
                                                                            ❑
                                                                                   husband is paying




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                               page 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                     Doc 15     Filed 10/06/20 Entered 10/06/20 15:42:44                                  Desc Main
                                                              Document     Page 56 of 67
 Debtor 1            Melissa                  G                   Krumbein                                        Case number (if known) 20-12128
                     First Name               Middle Name          Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:             Liberty Mutual                                                                                        ✔ No
                                                                                                                                     ❑
                                                                                                                                     ❑ Yes
    Description of leased
    property:                     insurance

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



  ✘ /s/ Melissa G Krumbein
      Signature of Debtor 1


      Date 10/06/2020
             MM/ DD/ YYYY




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                              page 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                          Doc 15      Filed 10/06/20 Entered 10/06/20 15:42:44                                 Desc Main
 Fill in this information to identify your case:
                                                                      Document     Page 57 of 67
  Debtor 1                      Melissa                G                   Krumbein
                                First Name            Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)           First Name            Middle Name          Last Name

  United States Bankruptcy Court for the:                             Eastern District of Virginia

  Case number                             20-12128
  (if known)                                                                                                                ❑ Check if this is an amended filing

Official Form 122A-1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                                      12/15
File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are exempted from a
presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the exclusions in this statement applies to only
one of you, the other person should complete a separate Form 122A-1 if you believe that this is required by 11 U.S.C. § 707(b)(2)(C).



 Part 1: Identify the Kind of Debts You Have

      1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a personal, family, or
         household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition (Official Form 101).
           ✔ No.
           ❑        Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
                    supplement with the signed Form 122A-1.
           ❑Yes.        Go to Part 2.



 Part 2: Determine Whether Military Service Provisions Apply to You

      2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           ❑No. Go to line 3.
           ❑Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                        10 U.S.C. § 101(d)(1)); 32 U.S.C. § 901(1).

                        ❑No. Go to line 3.
                        ❑Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                                  submit this supplement with the signed Form 122A-1.


      3. Are you or have you been a Reservist or member of the National Guard?
           ❑No. Complete Form 122A-1. Do not submit this supplement.
           ❑Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1)
            ❑No. Complete Form 122A-1. Do not submit this supplement.
            ❑Yes. Check any one of the following categories that applies:
               ❑I was called to active duty after September 11, 2001, for at least 90 days and              If you checked one of the categories to the left, go to Form
                                                                                                            122A-1. On the top of page 1 of Form 122A-1, check box 3,
                        remain on active duty.
                                                                                                                The Means Test does not apply now, and sign Part 3. Then
                  ❑I was called to active duty after September 11, 2001, for at least 90 days and               submit this supplement with the signed Form 122A-1. You are
                                                                                                                not required to fill out the rest of Official Form 122A-1 during
                        was released from active duty on                       , which is fewer than 540
                                                                                                                the exclusion period. The exclusion period means the time you
                        days before I file this bankruptcy case.
                                                                                                                are on active duty or are performing a homeland defense
                  ❑I am performing a homeland defense activity for at least 90 days.                            activity, and for 540 days afterward. 11 U.S.C. § 707(b)
                                                                                                                (2)(D)(ii).
                  ❑I performed a homeland defense activity for at least 90 days, ending on
                                             , which is fewer than 540 days before I file this bankruptcy       If your exclusion period ends before your case is closed, you
                        case.                                                                                   may have to file an amended form later




 Official Form 122A-1Supp                          Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                    page 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
                Case 20-12128-BFK                      Doc 15     Filed 10/06/20 Entered 10/06/20 15:42:44 Desc Main
 Fill in this information to identify your case:                                             Check one box only as directed in this form and in Form
                                                                 Document     Page 58 of 67  122A-1Supp:
  Debtor 1                   Melissa
                             First Name
                                                   G
                                                   Middle Name
                                                                        Krumbein
                                                                        Last Name
                                                                                                                     ✔1. There is no presumption of abuse.
                                                                                                                     ❑
  Debtor 2                                                                                                           ❑2. The calculation to determine if a presumption of
  (Spouse, if filing)                                                                                                   abuse applies will be made under Chapter 7 Means
                             First Name            Middle Name          Last Name
                                                                                                                        Test Calculation (Official Form 122A-2).

                                                                                                                     ❑3. The Means Test does not apply now because of
  United States Bankruptcy Court for the:                        Eastern District of Virginia

  Case number                           20-12128                                                                         qualified military service but it could apply later.
  (if known)
                                                                                                                     ❑ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                          04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ❑ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ❑ Married and your spouse is NOT filing with you. You and your spouse are:
         ❑Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.
         ❑Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
               apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                               Column A                 Column B
                                                                                                               Debtor 1                 Debtor 2 or
                                                                                                                                        non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all payroll
    deductions).
 3. Alimony and maintenance payments. Do not include payments from a spouse if Column B is
    filled in.
 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Include regular
    contributions from a spouse only if Column B is not filled in. Do not include payments you listed on
    line 3.
 5. Net income from operating a business, profession,
                                                                        Debtor 1        Debtor 2
    or farm
      Gross receipts (before all deductions)
      Ordinary and necessary operating expenses                     -               -
                                                                                                   Copy
      Net monthly income from a business, profession, or farm                                      here
                                                                                                   →

 6. Net income from rental and other real property                      Debtor 1        Debtor 2
      Gross receipts (before all deductions)
      Ordinary and necessary operating expenses                     -               -
                                                                                                   Copy
      Net monthly income from rental or other real property                                        here
                                                                                                   →

 7. Interest, dividends, and royalties

 Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                        page 1
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
 Debtor 1
            CaseMelissa
                     20-12128-BFK   G
                                          Doc 15 Filed      10/06/20
                                                      Krumbein
                                                                                                                         Entered 10/06/20  15:42:44 Desc Main
                                                                                                                                       Case number (if known) 20-12128
                            First Name                         Middle Name
                                                                                               Document
                                                                                                 Last Name
                                                                                                                     Page 59 of 67
                                                                                                                                         Column A                          Column B
                                                                                                                                         Debtor 1                          Debtor 2 or
                                                                                                                                                                           non-filing spouse
       8. Unemployment compensation
            Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................    ↓
           For you....................................................................................

           For your spouse......................................................................

       9. Pension or retirement income. Do not include any amount received that was a benefit
          under the Social Security Act. Also, except as stated in the next sentence, do not include
          any compensation, pension, pay, annuity, or allowance paid by the United States
          Government in connection with a disability, combat-related injury or disability, or death of a
          member of the uniformed services. If you received any retired pay paid under chapter 61 of
          title 10, then include that pay only to the extent that it does not exceed the amount of retired
          pay to which you would otherwise be entitled if retired under any provision of title 10 other
          than chapter 61 of that title.
       10. Income from all other sources not listed above. Specify the source and amount. Do
           not include any benefits received under the Social Security Act; payments made under
           the Federal law relating to the national emergency declared by the President under the
           National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
           disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
           against humanity, or international or domestic terrorism; or compensation, pension, pay,
           annuity, or allowance paid by the United States Government in connection with a
           disability, combat-related injury or disability, or death of a member of the uniformed
           services. If necessary, list other sources on a separate page and put the total below




      Total amounts from separate pages, if any.                                                                                        +                                   +

       11. Calculate your total current monthly income. Add lines 2 through 10 for each                                                                                     +                  =
           column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                                    Total current
                                                                                                                                                                                                   monthly income

 Part 2: Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a. Copy your total current monthly income from line 11....................................................................................                        Copy line 11 here →
             Multiply by 12 (the number of months in a year).                                                                                                                                      X 12
    12b. The result is your annual income for this part of the form.                                                                                                                   12b.
13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.

    Fill in the number of people in your household.

    Fill in the median family income for your state and size of household....................................................................................................           13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?

    14a. ❑Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
          Go to Part 3.
    14b. ❑Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
          3 and fill out Form 122A–2.




 Official Form 122A-1                                                                           Chapter 7 Statement of Your Current Monthly Income                                                           page 2
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
 Debtor 1
            CaseMelissa
                     20-12128-BFK   G
                                          Doc 15 Filed      10/06/20
                                                      Krumbein
                                                                                            Entered 10/06/20  15:42:44 Desc Main
                                                                                                          Case number (if known) 20-12128
                      First Name              Middle Name
                                                                   Document
                                                                     Last Name
                                                                                        Page 60 of 67
 Part 3: Sign Below

     By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

    ✘ /s/ Melissa G Krumbein
        Signature of Debtor 1

        Date 10/06/2020
               MM/ DD/ YYYY

     If you checked line 14a, do NOT fill out or file Form 122A–2.
     If you checked line 14b, fill out Form 122A–2 and file it with this form.




 Official Form 122A-1                                               Chapter 7 Statement of Your Current Monthly Income                        page 3
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                       Doc 15         Filed 10/06/20 Entered 10/06/20 15:42:44                                     Desc Main
                                                                    Document     Page 61 of 67
   B2030 (Form 2030)(12/15)


                                                        United States Bankruptcy Court
                                                                        Eastern District of Virginia

    In re
    Krumbein, Melissa G                                                                                                     Case No. 20-12128
    Debtor(s)                                                                                                               Chapter        7


                                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
    1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
         rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                           $1,855.00
                Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                             $1,855.00
                Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                $0.00

    2.   The source of the compensation to be paid to me was:
                ✔ Debtor
                ❑                                          ❑ Other (specify)
    3.   The source of compensation to be paid to me is:
                ✔ Debtor
                ❑                                          ❑ Other (specify)
    4.   ✔
         ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
         of my law firm.

         ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
         of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

    5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
         a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
              bankruptcy;
         b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
         c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

    6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                                 CERTIFICATION

                               I certify that the foregoing is a complete statement of any agreement or arrangement for
                             payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                             10/06/2020                                       /s/ Robert R. Weed
                             Date                                                 Signature of Attorney
                                                                                                                              Robert R. Weed
                                                                                                                           Bar Number: 24646
                                                                                                                  Law Offices Of Robert Weed
                                                                                                                        13800 Coppermine Rd
                                                                                                                           Herndon, VA 20171
                                                                                                                       Phone: (703) 335-7793

                                                                              Law Offices Of Robert Weed
                                                                                 Name of law firm
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
            Case 20-12128-BFK            Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44   Desc Main
                                                  Document     Page 62 of 67

                                                         Altran Financial
                                                         Box 722929
                                                         Houston, TX 77272-2929




                                                         Barclays Bank Delaware
                                                         PO Box 8803
                                                         Wilmington, DE 19899




                                                         Best Buy/CBNA
                                                         PO Box 6217
                                                         Sioux Falls, SD 57117




                                                         BMW Financial Services
                                                         PO Box 3608
                                                         Dublin, OH 43016




                                                         C&F Bank
                                                         PO Box 790408
                                                         Saint Louis, MO 63179-0408




                                                         C&F Bank
                                                         Po Box 6335
                                                         Fargo, ND 58125-6335




                                                         Capital One
                                                         PO Box 30285
                                                         Salt Lake City, UT 84130




                                                         Capital One
                                                         PO Box 21887
                                                         Saint Paul, MN 55121
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
            Case 20-12128-BFK            Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44   Desc Main
                                                  Document     Page 63 of 67

                                                         CBE/Dominion Energy VA
                                                         PO Box 2547
                                                         Waterloo, IA 50704




                                                         Citicards CBNA
                                                         POB 6241
                                                         Sioux Falls, SD 57117




                                                         Client Services/Chase Bank
                                                         3451 Harry S Truman
                                                         St Charles, MO 63301




                                                         Cody T Murphey Esq
                                                         Eckert Seamans
                                                         919 E Main St Ste 1300
                                                         Richmond, VA 23219-4624



                                                         County of Henrico Waterr
                                                         Po Box 90775
                                                         Henrico, VA 23228-9775




                                                         Dominion Energy Virginia
                                                         PO Box 26543
                                                         Richmond, VA 23290




                                                         E Duffy Myrtetus Esq
                                                         Eckert Seamans
                                                         919 E Main St Ste 1300
                                                         Richmond, VA 23219-4624



                                                         Elan Financial Svcs
                                                         PO BOX 790084
                                                         Saint Louis, MO 63179
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
            Case 20-12128-BFK            Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44   Desc Main
                                                  Document     Page 64 of 67

                                                         Henrico Department of Tax
                                                         4301 E Parham Rd
                                                         Henrico, VA 23228-2745




                                                         Henrico GDC
                                                         Attn Civil
                                                         4301 E Parham Rd
                                                         Henrico, VA 23228-2745



                                                         Husband Husband




                                                         JPMBC
                                                         PO BOX 15298
                                                         Wilmington, DE 19850




                                                         Kohls Department Stores
                                                         PO Box 3115
                                                         Milwaukee, WI 53201




                                                         L.L. Bean Mastercard/CBNA
                                                         PO Box 6497
                                                         Sioux Falls, SD 57117




                                                         Liberty Mutual
                                                         175 Berkeley St
                                                         Boston, MA 02116-5066




                                                         McCarthy Burgess & Wolff
                                                         26000 Cannon Rd
                                                         Cleveland, OH 44146-1807
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
            Case 20-12128-BFK            Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44       Desc Main
                                                  Document     Page 65 of 67

                                                         Merrick Bank
                                                         PO Box 9201
                                                         Old Bethpage, NY 11804




                                                         Midland Credit Management
                                                         320 E. BIG BEAVER RD. STE 300
                                                         Troy, MI 48083




                                                         MRS BPO LLC
                                                         1930 Olney Ave.
                                                         Cherry Hill, NJ 08003




                                                         Old Towne Retail
                                                         Investments, LLC
                                                         1545 Faraday Ave
                                                         Carlsbad, CA 92008-7449



                                                         Payoff Inc
                                                         3200 Park Center Dr
                                                         Costa Mesa, CA 92626-7163




                                                         SIMM Associates Inc.
                                                         800 Pencader Drive
                                                         Newark, DE 19702




                                                         Target/TD Bank
                                                         7000 Target Pkwy N, Mail Stop NCD-0450
                                                         Minneapolis, MN 55445




                                                         Towne Insurance Agency
                                                         301 Bendix Rd Ste 300
                                                         Virginia Bch, VA 23452-1385
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
            Case 20-12128-BFK            Doc 15    Filed 10/06/20 Entered 10/06/20 15:42:44   Desc Main
                                                  Document     Page 66 of 67

                                                         United Collection Bureau
                                                         5620 Southwyck Blvd 206
                                                         Toledo, OH 43614




                                                         Verizon Virginia, Inc.
                                                         500 Technology Dr # 500
                                                         Weldon Spring, MO 63304-2225
DocuSign Envelope ID: 9B8F5F94-A6E5-4215-88B6-251E7B2719A3
              Case 20-12128-BFK                    Doc 15       Filed 10/06/20 Entered 10/06/20 15:42:44                                    Desc Main
                                                               Document     Page 67 of 67
                                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                                  EASTERN DISTRICT OF VIRGINIA
                                                                       ALEXANDRIA DIVISION

       IN RE: Krumbein, Melissa G                                                                   CASE NO 20-12128

                                                                                                    CHAPTER 7




                                                             VERIFICATION OF CREDITOR MATRIX

         The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


       Date       10/06/2020              Signature                                 /s/ Melissa G Krumbein
                                                                                    Melissa G Krumbein, Debtor
